Citation Nr: 0801591	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-09 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for gout and 
hyperuricemia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran retired from the military in December 1979 with 
over 20 years of active duty service.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Columbia, South Carolina(  ), Department of Veterans Affairs 
(VA) Regional Office (RO).  Thereafter, the veteran's file 
was transferred to the RO in Winston-Salem, North Carolina.  

This matter was before the Board in September 2005, and was 
then remanded for further development.  


FINDING OF FACT

The veteran's gout and hyperuricemia does not result in one 
or more exacerbations in a 12 month period or in objectively 
confirmed swelling, muscle spasm, or any evidence of painful 
motion.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for gout 
and hyperuricemia have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (DC) 
5002, 5017 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
March 2003, prior to the initial adjudication of his claim in 
the May 2003 rating decision at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfies the first three "elements" of the 
notice requirement.  In addition, the March 2003 letter 
informed the veteran: "It's your responsibility to make sure 
that we receive all requested records that aren't in the 
possession of a Federal department or agency."  (Emphasis in 
original).  This satisfies the fourth element, in that it 
informed the veteran that he could submit any and all 
evidence which was pertinent to his claim, not merely that 
requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his increased rating claim, but he was not 
provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
him on this element, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, i.e., the 
RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, since the Board will 
conclude below that the preponderance of the evidence is 
against the veteran's claim for increased rating, any 
question about the appropriate disability rating and 
effective date to be assigned is rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA medical records and 
reports of VA examinations.  The veteran has not indicated he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.   Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).   The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2007).  

The RO has evaluated the veteran's gout and hyperuricemia 
under 38 C.F.R. § 4.71a, DC 5017, which directs VA to rate 
gout under the criteria for rheumatoid arthritis.  Under 38 
C.F.R. § 4.71a, DC 5002 rheumatoid arthritis is assigned 
various rating based on whether the arthritis is an active 
process or manifested by chronic residuals.

For arthritis as an active process, a 100 percent rating is 
assigned for constitutional manifestations associated with 
active joint involvement, totally incapacitating.  Id.  A 60 
percent rating is assigned where manifestations less than 
commensurate with criteria for a 100 percent but with weight 
loss and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.  Id.  
A 40 percent rating is assigned with symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year.  Id.  A 20 
percent rating is assigned for one or two exacerbations a 
year in a well-established diagnosis.  Id.

For arthritis as chronic residuals, DC 5002 permits 
evaluation based on limitation of motion or ankylosis, 
favorable or unfavorable, of specific joints affected 
consistent with applicable diagnostic codes.  Where however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the codes a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under DC 5002.  Id.  Such limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  A Note to the Code provides that the rating for 
active process cannot be combined with that for residuals 
based on limitation of motion or ankylosis; the higher rating 
is to be assigned.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).



Analysis

In a May 1977 rating decision, the RO granted service 
connection for gout and hyperuricemia, evaluated as 
noncompensably disabling.  

The veteran filed an increased rating claim in February 2003.  

On VA examination in April 2003, the veteran reported a 
history of gout which always took the form of podagra, i.e., 
pain in the right first metacarpal phalangeal (MP) joint.  He 
indicated that the last time he had an attack was in the late 
1970s after he had been placed on Allopurinol.  He denied any 
episodes of swelling, redness or tenderness of the first MP 
joint.  Physical examination of the first MP joints of the 
feet was normal.  There was no redness, swelling or 
tenderness.  There was full range of motion with no crepitus.  
The diagnosis was gout, quiescent, under therapy.  

The veteran was examined by VA again in November 2005.  
Again, he denied any real episodes of podagra since being 
placed on Allopurinol many years ago.  He indicated that he 
had not had any flare-ups of gout in the past 30 plus years.  
Physical examination of the foot showed it to be normal in 
appearance.  There was no redness or swelling noted on the 
right first MP joint although there was very slight 
tenderness to very hard palpation over the dorsal surface of 
the first MP joint.  There was full range of motion of the 
first MP joint and the veteran was able to move all of the 
toes.  The diagnosis was gout, quiescent at the present time, 
under therapy.  The examiner commented there was some 
evidence of very mild anemia, but no evidence that it was 
related to gout.  

Based upon this evidence, the veteran's gout and 
hyperuricemia do not satisfy any of the criteria for a 
compensable rating.  Initially, the evidence of record does 
not show that the veteran's condition to be productive of 
limitation of motion that has been objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Both the 2003 and 2005 VA 
examinations showed that physical examination of the right 
foot were normal with no evidence of swelling, muscle spasm 
or painful motion.  In addition, there was no indication that 
the condition is productive of one or two exacerbations a 
year.  On the contrary, the veteran denied having any flare-
ups of gout in the past 30 years.  

As the veteran's gout does not satisfy any of the required 
criteria for a compensable rating, his claim must be denied.

The Board has also taken into consideration the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, supra.  The Court 
has held that where a diagnostic code is not predicated on a 
limited range of motion alone, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  Such is the case with DCs 5017-5002.  
Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration in this case.

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).


ORDER

Entitlement to an increased (compensable) rating for gout and 
hyperuricemia is denied.   



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


